DETAILED ACTION

Status of Claims
Claims 1 – 25 were previously pending and subject to a non-final office action mailed 10/05/2020. Claims 1, 8, 14, & 23 were amended in a reply filed 01/04/2021. Claims 1 – 25 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 and 04/09/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been considered but are not persuasive.

Applicant argues that “Hubner fails to teach, at minimum, ... responsive to receiving the alphanumeric authorization code and determining that the alphanumeric authorization code matches a delivery authorization code associated with the service point device, communicating instructions to the computing device associated with the delivery vehicle that facilitate the delivery vehicle's navigation to the service point.”

Examiner respectfully disagrees. For example, Hubner, in Fig. 4, Step 445, & [0061] – [0062], describes a process in which “customer device 240 may provide the customer signature and/or the other instructions to cloud device 260. Cloud device 260 may receive the customer signature and/or the other instructions and may provide the 

Hubner, as shown above, disclose forwarding “delivery instructions” to the courier device after authenticating a customer signature code, but does not appear to explicitly discloses communicating instructions to the computing device associated with the delivery vehicle that facilitate the delivery vehicle's navigation to the service point. However Kolchin teaches “postal carrier map data” which, as per [0050], comprises “information that defines the geographical location of a depository. Postal carrier map data may include mailing addresses…. Postal carrier map data may include carrier routes for parcel delivery services,” and as per [0062], the postal carrier map data includes the “location of a delivery-sensing depository 201,” such as “a street map” (i.e., instructions that facilitate navigation to a delivery address). Therefore, the substitution of the “postal carrier map data” of Kolchin, for the “delivery instructions” of Hubner renders the claim obvious, and Examiner respectfully asserts that the combination of Hubner in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 14, & 23 recite the limitation: “responsive to receiving the alphanumeric authorization code and determining that the alphanumeric authorization code matches a delivery authorization code associated with the service point device, communicating instructions to the computing device associated with the delivery vehicle that facilitate the delivery vehicle's navigation to the service point;” 

A review of Applicant’s entire specification produced the following relevant sections:

[00126] In example embodiments, the electronic signature may be verified. For example, a customer profile may include a sample electronic signature. The sample electronic signature may be compared against the received real-time or near real-time electronic signature to determine if the two electronic signatures are a match. For example, the electronic signatures may be determined to match if they are exactly the same. In some embodiments, the electronic signatures may be determined to match if they are substantially the same. For example, in one embodiment, the electronic signatures /John A Doe/ and /John Doe/ may be determined to match. If the sample electronic signature and the real-time or near real-time electronic signature are provided through a touch screen, using a stylus, and/or the like, the hand-writing (e.g., pressure map profile of the stylus or finger) may be compared to determine if the electronic signatures were likely generated by the same person.

[00128] At block 708, after receiving the (near) real-time signature and/or the confirmation of the authorizing individual's age (e.g., the age of the individual providing the (near) real-time electronic signature), or in response thereto, authorizing delivery of the item to the service point. For example, in response to receiving the (near) real-time signature and/or the confirmation of the authorizing individual's age, the user computing entity 120 may provide an authorization notification by displaying a message, providing an audible sound, or, in the instance of an automated delivery vehicle driver, an electronic instruction indicating that the delivery of the item to the service point has been authorized. The delivery vehicle driver may then deliver the item to the service point without an individual receiving the item.

[00135] At block 1010, a dispatch plan update may be determined based on the received availability information/data and the map information/data. For example, the user computing entity 120 may determine a dispatch plan update for providing service (e.g., item delivery or pick up) at one or more of the service points identified within the 

[00136] At block 1012, the dispatch plan update may be provided. For example, in response to determining and/or receiving the dispatch plan update, the user computing entity 120 may cause the user computing entity 120 to provide at least a portion of the dispatch plan update. For example, the user computing entity 120 may provide text, map, and/or audible turn by turn directions for executing the dispatch plan. The user computing entity 120 may therefore provide text, map, and/or audible turn by turn directions for the dispatch plan update, such that the item deliveries and pick- ups may be performed in accordance with the dispatch plan update.

While the aforementioned sections of Applicant’s instant specification disclose providing an authorization notification to the computing device associated with the delivery vehicle responsive to receiving the alphanumeric authorization code and determining that the alphanumeric authorization code matches a delivery authorization code associated with 

Additionally, dependent claims 2 – 13, 15 – 22, & 24 – 25 are rejected under 112(a) by virtue of dependency on independent claims 1, 14, & 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 8, 12, 14 – 16, 18 – 19, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 20150199643 A1), in view of Kolchin (US 20160019495 A1), in view of Mak et al. (US 20200293990 A1).

As per Claim 1, Hubner discloses a method comprising: 

• for an upcoming service point (a) at which an item is to be delivered and (b) that is associated with a service point device located at the service point, detecting whether a delivery vehicle servicing the service point is within an activation zone for activating the service point device based on a signal broadcast by a computing device associated with the delivery vehicle (See at least [0041], Fig. 4, noting cloud device 260 receiving courier location info in step 415, then, as per step 430, determining that the courier location information matches delivery location information provided by the delivery location device 230. As per Step 430 & [0048] – [0049], it is determined that the courier is within an activation zone. This is based in the signal broadcast by the signal broadcast by the courier computing device, and communicated to the at least one processor 260 as per step 415. Also see Fig. 5, Steps 510, 520, & 530 and [0065] – [0068], noting receiving courier device location information when the courier is approaching delivery destination, and determining the courier is within the activation zone.);

• responsive to determining that the computing device associated with the delivery vehicle servicing the service point is within the activation zone, communicating a remote activation signal to the service point device, wherein the remote activation signal causes the service point device to dynamically provide an alert interface for user interaction including a request for an alphanumeric authorization code (See at least [0015], noting “the cloud device may authenticate (e.g., based on authentication techniques) a customer device associated with the customer, and may provide a delivery notification to the customer device.”  Also see at least [0023] & esp. [0054], noting providing a delivery notification to customer device 240 after authenticating a “password, a security login, key exchange, etc.” (i.e., 

Regarding the system architecture, Hubner, as explained above, discloses “a service point device located at the service point,” and as per [0022], the cloud computing environment can provide services to “delivery location device 230, and/or customer device 240,” and as per Fig. 2 & [0025], the functions can be performed with “a single device” and that “one or more of the devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of environment 200,” and as per [0034], multiple steps of the flow chart of Fig. 4 “may be performed by one or more devices included in environment 200” of Fig. 2, which highly suggests, but does not explicitly disclose wherein the functions of customer devices 230 & 240 are implemented by a service point device located at the service point which receives and displays shipment notifications.  However, Kolchin teaches this element in at least [0027], noting alerting a user of a delivery via a “special-purpose console” which, as per [0040], “user-interfacing device 202 may be incorporated in a dwelling or place of business corresponding to the delivery-sensing depository 201.” As per [0045], “user-interfacing device 202 may be a special-purpose device adapted to… provide the delivery status to the user. The special-purpose device may be integrated in a dwelling or office space associated with the delivery-sensing depository 201; for instance where the delivery-sensing depository 201 is the mailbox outside a user's house or apartment, the special-purpose device may be installed within the house or apartment… The 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Kolchin in the invention of Hubner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Kolchin in the invention of Hubner would advantageously and predictably “alert a user to the imminent or recent delivery of a parcel in a manner that accounts for the circumstances of the user and of the delivery,” as evidenced by Kolchin ([0027]).

Hubner, modified by Kolchin, showing that a single device at a destination receives and displays delivery notifications, further discloses:

	• responsive to receiving the alphanumeric authorization code and determining that the alphanumeric authorization code matches a delivery authorization code associated with the service point device, communicating {delivery} instructions to the computing device associated with the delivery vehicle (See Fig. 4, Step 445, & [0061] – [0062], noting that “customer device 240 may provide the customer signature and/or the other instructions to cloud device 260. Cloud device 260 may receive the customer signature and/or the other instructions and may provide the customer signature and/or the other instructions to courier company device 220. Similarly, courier company device 220 may receive the customer signature and/or the other instructions and may provide the customer signature and/or other instructions to courier device 210.” As per [0059] the “customer signature” can be “a password, a 

Hubner, as stated above, disclose forwarding “delivery instructions” to the courier device, but does not appear to explicitly discloses communicating instructions to the computing device associated with the delivery vehicle that facilitate the delivery vehicle's navigation to the service point. However Kolchin teaches “postal carrier map data” which, as per [0050], comprises “information that defines the geographical location of a depository. Postal carrier map data may include mailing addresses…. Postal carrier map data may include carrier routes for parcel delivery services,” and as per [0062], the postal carrier map data includes the “location of a delivery-sensing depository 201,” such as “a street map” (i.e., instructions that facilitate navigation to a delivery address).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “postal carrier map data” of Kolchin, for the “delivery instructions” of Hubner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
To the extent to which Hubner does not appear to explicitly disclose the following limitations, Mak does:

	• communicating an access signal to the service point device that cause the service point device to provide access to the service point (See at least [0118] noting transmitting an unlock signal to the locker controller.);

	• responsive to the service point device detecting another signal from a beacon associated with the item, causing the service point device to provide a retrieval interface indicating the item is retrievable (See at least [0021], [0045], & [0048] – [0049], noting that a RFID antenna and RFID reader detect the presence of a package within the storage cavity by detecting an RF signal from an RFID tag placed on the package. Also see [0055] - [0056], noting providing “an electronic message to a user associated with the locker, when the presence of package is detected within the locker via the RFID antenna associated with the locker.” Also see [0115], noting providing “an electronic message to a user associated with the locker, when the presence of package is detected within the locker via the RFID antenna associated with the locker. In one example the communication link provides a text message or an email to a user informing the user that a package has been received. The central processor 510 is adapted, in use to operate the communication link 512 when the central processor 510 receives a positive package detection from the RFID reader 502.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Mak in the invention of Hubner / Kolchin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Mak in the invention of Hubner / Kolchin would advantageously and predictably increase the ease 

With respect to claim 14, see above relevant rejection of claim 1. Hubner additionally discloses an apparatus comprising at least one processor ([0026] – [0027]) and at least one memory storing computer program code ([0028], [0031] – [0032]) for implementing the method.

With respect to claim 23, see above relevant rejection of claim 1. Hubner additionally discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions ([0028], [0031] – [0032]) configured to implement the method.

As per claims 2 and 15, Hubner / Kolchin / Mak disclose all of the limitations of Claim 1 and 14 as stated above. Hubner further discloses wherein the determination that the computing device associated with the delivery vehicle is within the activation zone is based at least in part on 

• a location of the service point device (See [0013] & [0046], noting “delivery location information may include information associated with the delivery location (e.g., a set of GPS coordinates.” Also see [0047], noting that “delivery location device 230 may determine information (e.g., a set of GPS coordinates, a set of longitude and latitude coordinates, etc.) that identifies a geographic location of delivery location device 230.”) and geolocation data determined by at least one of (a) a delivery vehicle, (b) a user computing entity (See [0012], noting that “the courier device may generate courier location information, associated with the courier device.” Also see [0038], noting “courier location information may include information indicating that courier device 210 is located at the delivery location,” and [0039], noting the courier device determining its location. Also see [0043], noting “detecting that the courier device is located at or near the delivery location (shown at reference number 420). For example, delivery location or (c) the item.  

As per claims 3 and 16, Hubner / Kolchin / Mak disclose all of the limitations of Claim 1 and 14 as stated above. Hubner further discloses

	• wherein the determination that the computing device associated with the delivery vehicle is within the activation zone is based on a communication with the service point device using a short range (See [0044], noting that “delivery location device 230 may detect (e.g., via a NFC device, a Bluetooth device, a WLAN device, a smart tag, and/or another transponder-based device of delivery location device 230) that courier device 210 is at the delivery location”), or long range communication technology.

As per claim 8, Hubner / Kolchin / Mak disclose all of the limitations of claim 1 as stated above. Regarding the following limitation, 

	• wherein the delivery authorization code is associated with the service point device via a client account associated with the service point, Hubner in at least [0015], [0048], & [0054], discloses wherein the delivery authorization code (i.e., the “customer signature” of [0059]) is associated with the service point device, noting “identifying and authenticating customer device 240 associated with the customer” using “a password, a security login, key exchange, etc.”  To the extent to which Hubner does not appear to explicitly disclose wherein the code is associated with the service point device via a client account associated with the service point, Kolchin teaches this element in at least [0055], noting a delivery “user-interfacing device 202 that is substantially permanently located within a dwelling of a particular user” which has credentials such as a password and username that are associated with “a user account associated with the user.” Also see [0044], noting that a user interacts with the delivery interface device via an account associated with the user.



As per claims 12 & 18, Hubner / Kolchin / Mak disclose all of the limitations of claims 1 and 14  as stated above. Regarding the following limitation, Hubner does not explicitly disclose, however Mak does:

	• providing access to the service point comprises the service point device
unlocking a lock associated with the service point or opening a door associated with the service point (See at least [0118], noting providing an unlock signal to the lock controller.). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Mak in the invention of Hubner / Kolchin / Mak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Mak in the invention of Hubner / Kolchin / Mak would advantageously and predictably allow a user to access a storage cavity, as evidenced by Mak ([0118]).

As per claim 19, Hubner / Kolchin / Mak disclose all of the limitations of claim 14 as stated above. Regarding the following limitation, Hubner does not explicitly disclose, however Mak does:

cause the apparatus to communicate another access signal to the service point device that causes the service point device to restrict access to the service point (See at least [0118], noting providing a lock signal to the lock controller.). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Mak in the invention of Hubner / Kolchin / Mak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Mak in the invention of Hubner / Kolchin / Mak would advantageously and predictably allow for secure delivery, as evidenced by Mak ([0003]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner / Kolchin / Mak, in view of Imaeda et al. (US 20160321604 A1).

As per claim 4, Hubner / Kolchin / Mak disclose all of the limitations of Claim 1 as stated above. Regarding the following limitation, Hubnerdiscloses in [0058], “the delivery notification may include information that identifies… a time associated with the delivery” which suggests, but does not explicitly disclose, however Imaeda does:

	•wherein the alert interface indicates an expected delivery window for delivery of the item (See [0103], noting that notifying the user of a delivery time window.”).     

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Imaeda in the invention of Hubner / Kolchin / Mak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Imaeda in .

Claims 5 – 6, 13, 17, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner / Kolchin / Mak, in view of Horstemeyer et al. (US 20150149226 A1).

As per claim 5, Hubner / Kolchin / Mak disclose all of the limitations of Claim 1 as stated above. Regarding the following limitation, Hubner discloses in [0034], “receiving a customer signature from the customer when the customer is not available at the delivery location” which suggests, but does not explicitly disclose, however Horstemeyer does:

	• a first selectable indicator to indicate that an individual is available to receive the item at the service point and a second selectable indicator to indicate that the individual is not available to receive the item at the service point.   (See [0460], noting that “The notification system 10 can be designed to communicate the status of one or more responses to the first PCD 75. For example, the status could be “Confirmed” for the situation where a response has been received and the notified party is willing to commit to the pickup/delivery, “Unconfirmed” for the situation where a response has been received and the notified party does not want to commit to the pickup/delivery,” which can be received via interface buttons to relay the “pre-stored” response text as per [0490] - [0491] & Fig. 23, noting user interface buttons 441-443.).     

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Horstemeyer in the invention of Hubner / Kolchin / Mak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Horstemeyer in the invention of Hubner / Kolchin / Mak would advantageously and 

As per claims 6 & 17, Hubner / Kolchin / Mak disclose all of the limitations of claims 1 & 14 as stated above. Regarding the following limitation, Hubner does not explicitly disclose, however Horstemeyer does:

	• responsive to either (a) not receiving a response from the alert interface within a configurable time period, or (b) receiving a response from the alert interface indicating the user is not available to receive the item at the service point, communicating instructions to the computing device associated with the delivery vehicle that facilitate the delivery vehicle's navigation to another service point and disassociating the delivery vehicle from the service point (See Fig. 27, step 503, [0068], & [0502], noting that responsive to not receiving a response from the alert interface within a configurable time period i.e., “a failure state will occur if a response is not received from the PCD 75d within predefined time period, for example, 20 minutes, of the notification. Furthermore, the driver associated with the tracked PCD 75d is notified of the occurrence of the failure state or confirmation, for example, via suitable text (e.g., "Confirmed" or " No Response" in the event of a failure state) on a screen associated with the PCD 75d, so that the driver associated with the PCD 75c knows whether or not to make the stop at destination #03.” Also see Fig. 28 & [0503], noting that “a failure state will occur if a response is not received from the notified PCD 75 based upon one or more failure state criteria. Furthermore, the driver associated with the tracked PCD 75d is notified of the occurrence of the failure state or confirmation, for example, via suitable text (e.g., "Confirmed" or " No Response" in the event of a failure state) on a screen associated with the PCD 75d, which in this case, is in the form of an in-vehicle navigation system, so that the driver associated with the PCD 75c knows whether or not to make particular stops.” As per [0504] & Fig. 28, navigational instructions are displayed on the courier device according to consignee responses, and “Delivery #04,” although being the nearest stop, is skipped (i.e., unassociated from the .

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Horstemeyer in the invention of Hubner / Kolchin / Mak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Horstemeyer in the invention of Hubner / Kolchin / Mak would advantageously and predictably “improve customer service and to allow the customer to better schedule a delivery or pickup of an item,” as evidenced by Horstemeyer (para 0009).

As per claims 13 & 22, Hubner / Kolchin / Mak disclose all of the limitations of Claims 1 & 14 as stated above. 

Regarding the following limitation, Hubner discloses, in at least [0021] and as stated above, customer devices 240 (i.e., service points devices) which provides delivery alerts to consignees, which suggests, but does not explicitly disclose, however Horstemeyer does:

	• accessing a data store including a plurality of upcoming service points devices associated with the delivery vehicle (See at least Fig. 27 – 28 & [0499] – [0503], noting accessing a “stop list” of upcoming delivery points that will receive a delivery notification when the delivery vehicle is within a predetermined range of each delivery stop.) 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “service points devices” of Hubner, for the “upcoming service points” of Horstemeyer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Horstemeyer in the invention of Hubner / Kolchin / Mak would advantageously and predictably provide a means so that the driver knows whether or not to make the stop at each destination, as evidenced by Horstemeyer ([0502]). 

Hubner further discloses:
	• determining whether the delivery vehicle servicing the service point is within an activation zone for activating a second service point device of the plurality of upcoming service point devices based on the signal broadcast by the computing device associated with the delivery vehicle (See at least [0041], Fig. 4, noting cloud device 260 receiving courier location info in step 415, then, as per step 430, determining that the courier location info. Matches delivery location info provided by the delivery location device 230. As per Step 430 & [0048] – [0049], it is determined that the courier is within an activation zone. This is based in the signal broadcast by the signal broadcast by the courier computing device, necessarily associated with the delivery vehicle, and communicated to the at least one processor 260 as per step 415. Also see Fig. 5, Steps 510, 520, & 530 and [0065] – [0068], noting receiving courier device location information when the courier is at a delivery destination, and determining the courier is within the activation zone.).
Regarding the following limitations, Hubner does not explicitly disclose receiving a plurality of responses from a plurality of destination devices and determining a route from the responses, however Horstemeyer does:

• communicating another remote activation signal to the second service point device, wherein the remote activation signal causes the second service point device to dynamically provide an alert interface for user interaction with another user; and responsive to receiving an authorization signal from the second service point, generating a route from the service point to the second service point to facilitate navigation of the delivery vehicle from the service point to the second service point (See Figs. 27 – 28, [0068], & [0502] – [0504], noting 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Horstemeyer in the invention of Hubner / Kolchin / Mak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Horstemeyer in the invention of Hubner / Kolchin / Mak would advantageously and predictably “improve customer service and to allow the customer to better schedule a delivery or pickup of an item,” as evidenced by Horstemeyer (para 0009).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner / Kolchin / Mak, in view of Ladden et al. (US 20160171439 A1).

As per claim 7, Hubner / Kolchin / Mak disclose all of the limitations of Claim 1 as stated above. Regarding the following limitation, Hubner, as stated above, discloses a service point device, but does not appear to explicitly disclose the following limitation. However, Ladden teaches: 

	• communicating a tamper alert to the service point device in response to a detected change in the other signal from the beacon and an absence of an affirmative response to the retrieval interface (See [0023], [0118] – [0119] & [0124], which describe an item tracking system in which, after detecting a change in RFID signals which indicate that an item has been removed, a user is given a set period of time to provide a status update response confirming that the user moved the tracked item off the truck compartment. If an affirmative status update is not received, a call request is automatically communicated to a customer service desk.).     

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art service point device” of Hubner, for the “customer service desk” of Ladden. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Ladden in the invention of Hubner / Kolchin / Mak would advantageously identify feedback regarding item compromise as early as possible, enabling the delivery system to take remedial actions, as evidenced by Ladden ([0005]).

Claims 9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner / Kolchin / Mak, in view of Mishra et al. (US 20170091709 A1).

As per claims 9 & 20, Hubner / Kolchin / Mak disclose all of the limitations of claims 1 & 14 as stated above. Regarding the following limitation, Hubner does not explicitly disclose, however Mishra does teach generating a delivery confirmation indication in response to determining that at least one of:

	• (a) the distance between the geolocation of the item and the geolocation of at least one of (i) the delivery vehicle or (ii) the user computing entity is greater than a third threshold distance or 

• (b) the distance between the geolocation of the item and the geolocation of at least one of (i) the service point device or (ii) the service point is less than a second threshold distance (See at least [0076], noting that “Upon arrival to the destination 440 (e.g., upon entry to a geographical fence of the destination 440), proximities between the local area network 442, the active device 452, and/or the delivery device 460 may be determined. These proximities may be used to… detect a drop-off.… Upon occurrence…, information about the event may be provided from the local area network 442 (or the computing node thereof), the active device 452, and/or the delivery device 460 to the computing system 420. A corresponding notification may also be sent to the user device 410.”).

.

Claims 10 – 11 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner / Kolchin / Mak, in view of Richie et al. (US 20140195454 A1).

As per claims 10 & 21, Hubner / Kolchin / Mak disclose all of the limitations of claims 1 & 14 as stated above. Regarding the following limitation, Hubner does not explicitly disclose, however Richie does:

	• receiving an indication that an individual will provide an electronic signature for delivery of the item to the service point (See at least [0076], noting that “the customer may provide (e.g., via a radio button included in the user interface) input associated with an instruction to leave the package at the delivery location (e.g., "Please leave package"). As further shown, the customer may also provide (e.g., via a first text box included in the user interface) input associated with a customer signature, may provide (e.g., via a second text box included in the user interface) input associated with another instruction, and may provide (e.g., by selecting a Submit button included in the user interface) input indicating that the customer has finished providing the customer signature and the instructions.”  Also see FIG. 18, noting selectable indicator 1805 & [0107] & Fig. 19, noting that “The signature GUI 2001 may be displayed in response to a user selecting the "sign" button or option 1805 on the data entry GUI 1801 shown in FIG. 18. A field 2003 for a driver's signature and a field 2005 for an 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Richie in the invention of Hubner / Kolchin / Mak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Richie in the invention of Hubner / Kolchin / Mak would advantageously and predictably provide systems, apparatus, and methods for managing transportation by receiving data on client devices, as evidenced by Richie (para 0009).

Hubner further discloses:

• receiving the electronic signature (See at least [0057], [0059], [0061], [0062], & [0069], noting that “customer device 240 may receive the customer signature, may provide the customer signature to cloud device 260 (e.g., as discussed above with regard to reference 445), and cloud device 260 may receive the customer signature provided by customer device 240.”); and     

• in response to receiving the electronic signature, providing a notification indicating that delivery of the item to the service point is authorized (See at least [0077], noting that “server X may receive the customer signature and the instructions, and cloud server X may provide the customer signature and the instructions to CD1. As further shown, CD1 may display (e.g., to the courier) information indicating that the customer signature has been received (e.g., “Customer signature received”).”).

As per claim 11, Hubner / Kolchin / Mak / Richie disclose all of the limitations of Claim 10 as stated above. Hubner further discloses

wherein the electronic signature is received through at least one of Short Message Service (SMS), a Multimedia Messaging Service (MMS), mobile application specific message (See [0070], noting that “cloud device 260 may provide the customer signature to courier company device 220 and/or courier device 210, as discussed above with regard to reference 445.” Also see [0026] – [0027] & [0031] - [0032], noting that mobile device software causes message to be displayed and Fig. 6C & [0077], noting that courier mobile device “CD1 may display (e.g., to the courier) information indicating that the customer signature has been received (e.g., “Customer signature received”), may display the customer signature”), instant message, or video message.

Claims 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner / Kolchin / Mak, in view of Studnicka (US 20170286892 A1).

As per claims 24 & 25, Hubner / Kolchin / Mak disclose all of the limitations of Claims 1 & 14 as stated above. Regarding the following limitation, Hubner, in at least [0010], describes a “courier” that performs deliveries to a recipient. To the extent to which Hubner does not appear to explicitly disclose wherein the courier is an unmanned vehicle, Studnicka teaches this element:

• wherein the delivery vehicle is (a) an unmanned aerial vehicle or (b) an unmanned terrestrial vehicle (See at least [0009] & [0014], noting an “unmanned aerial vehicle (UAV)” which performs deliveries.)
 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “unmanned aerial vehicle” of Studnicka, for the “courier” of Hubner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Studnicka in the invention of Hubner / Kolchin / Mak would advantageously and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ganesh et al. (US 20160068264 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628